I would like to join those
who have expressed thanks to the Secretary-General
for his efforts in recent years to address the very
serious issues facing the international community.
Iceland had high expectations for the results of
last week’s summit, which were met only partly in its
outcome document (resolution 60/1). Much further
work is needed. While most of the key values in the
Charter were reaffirmed, it is Iceland’s view that
human rights and the accountability of States to their
citizens were insufficiently dealt with.
The United Nations Charter guarantees equality
among nations and provides a basis on which they can
live together as good neighbours. However, the Charter
not only addresses how relations should be conducted
among Governments; it also specifies how
Governments should conduct themselves towards their
peoples. That is what the Secretary-General has called
the accountability of States to their citizens.
Iceland supports the Secretary-General’s strong
statement on the responsibility borne by the
international community in cases of massive human
rights abuses or genocide. The United Nations has
made significant progress in that respect by recognizing
the existence of an international responsibility to protect.
The Security Council and other institutions have thus
been given a clear mandate — indeed, a clear duty —
to act where crimes against humanity are committed.
6

Democracy and respect for universal human
rights are of central importance to security and
development. Iceland supports the establishment of the
United Nations Democracy Fund and will contribute to
it. We are also strongly in favour of reforming the
present human rights machinery. The Commission on
Human Rights is dysfunctional and devoid of
credibility; deliberations on human rights have suffered
accordingly. Moreover, the credibility of the entire
United Nations Organization is threatened. There now
exists a summit mandate to establish a Human Rights
Council, which will be responsible for promoting
universal respect for the protection of all human rights
and fundamental freedoms. For Iceland, the ideal
Human Rights Council would be smaller than the
Commission and would be in session all year so that it
could respond to emergencies. The composition of the
new Council will be fundamental to its effectiveness. It
must not include major human rights abusers.
At the summit, Member States committed
themselves to making every possible effort to conclude
a comprehensive convention on international terrorism.
Such a convention must unconditionally condemn
terrorism. If it is to be fully effective, it must include a
legal definition of terrorist acts.
Unfortunately, the threat of terrorism, combined
with that of weapons of mass destruction, is not dealt
with in the outcome document, which fails to address
the proliferation of such weapons. Proliferation is a
profound danger which the United Nations cannot
ignore but must confront in a decisive manner.
Iceland welcomes the emphasis placed by the
document on investing in prevention, peacemaking,
peacekeeping and peacebuilding. We welcome in
particular the proposal to create a Peacebuilding
Commission and a Support Office within the
Secretariat. Iceland is willing to take part, along with
other Member States, in ensuring that both are up and
running by the end of the year.
I must express disappointment at the fact that the
group of four proposal for reforming the Security
Council has not yet received the support it deserves.
While not perfect, it remains the most practical basis
for reforming the Council. That approach therefore
continues to have Iceland’s firm support. The Council
must reflect the world as it is and be representative.
Iceland has previously, in this very forum, expressed
its interest in participating actively in the work of the
Council in the years 2009 and 2010.
The Millennium Declaration provides a platform
to address poverty in the developing countries.
Developed countries have committed themselves to
providing the necessary support in the form of official
development assistance. It is no less important for
developing countries to create a transparent and
accountable environment that respects good
governance and the rule of law, in order to attract
domestic and foreign investment, which fosters the
growth of a vibrant private sector. It is also important
for developed and developing countries to ensure a
successful outcome of the current World Trade
Organization negotiations.
The Government of Iceland has acknowledged
the great challenge posed by the Millennium
Development Goals. Accordingly, it will continue
substantially to increase Iceland’s official development
assistance in the coming years.
Iceland is committed to reform of the United
Nations and to finding common ways of dealing with
threats to international security. The outcome
document has serious shortcomings, and the risk
remains that the United Nations could be further
weakened. Member States must ensure that the process
continues and that it will, in the coming weeks and
months, deliver on the fundamental issues at hand in
the interests of peace and prosperity in the world.